Citation Nr: 0737168	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  02-16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected left elbow scar.

2.  Entitlement to an increased rating for service-connected 
right wrist scar, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected 
right leg scar, currently rated as 10 percent disabling


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from March 1955 to October 
1957. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history 

In a May 1958 rating action, service connection was granted 
for various residuals of a January 1957 motor vehicle 
accident, to include scars on several extremities, for which 
noncompensable disability ratings were assigned.   

In the March 2002 rating decision, the RO, inter alia, denied 
increased (compensable) ratings for the service-connected 
scars.  The veteran perfected an appeal as to those issues.

In September 2006, the Board denied an increased 
(compensable) rating for service-connected left elbow scar 
and granted two separate 10 percent disability ratings for 
the service-connected right wrist scar and the service-
connected right leg scar.  The veteran filed an appeal of the 
September 2006 decision with the United States Court of 
Appeals of Veterans Claims (the Court).  A joint motion for 
remand was filed with the Court.  The Court granted the joint 
motion for remand in July 2007 and remanded that part of the 
Board's decision that denied an increased (compensable) 
rating for service-connected left elbow scar and denied 
ratings in excess of 10 percent for the service-connected 
right wrist scar and the service-connected right leg scar.  
The veteran's VA claims folder has been returned to the 
Board.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not before the Board at this time

In the March 2002 rating action, the RO also denied increased 
ratings for a left wrist disability, a right wrist disability 
and a coccyx disability.  The veteran perfected an appeal as 
to those issues.  In January 2004, the Board denied those 
three claims.  
It appears that the veteran appealed that decision to the 
Court.  To the Board's knowledge, that matter has not been 
resolved in higher tribunals, and those issues are not 
currently before the Board.  

In September 2006, the Board remanded the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  That issue apparently remains 
pending at the AMC, since there is no indication that the 
requested development has been completed and the claim 
readjudicated.

In an April 2006 statement, the veteran indicated that he is 
seeking service connection for a back disability and for 
diabetes mellitus and loss of hair [all three claims had been 
previously denied].  Those three issues are referred to the 
RO for appropriate action.  

Representation

A letter was sent to the veteran by the Board on November 26, 
2003 in which he was informed that VA had recently revoked 
his attorney's authority to represent claimants before VA.  
The veteran was informed of several choices he had as to 
representation, including representing himself, appointing a 
veterans' service organization to represent him, or 
appointing another attorney or agent to represent him.  
According to a written response dated December 2, 2003, the 
veteran desired to represent himself.  The veteran remains 
unrepresented before VA. 




REMAND

The July 2007 joint motion reflects that counsel for the 
veteran and the Secretary of the VA determined that records 
from the Social Security Administration (SSA) must be 
obtained.  

The Board observes in this connection that its September 2006 
remand of the TDIU claim it requested that the AMC obtain the 
veteran's SSA records.  It appears that the AMC requested SSA 
records in October 2006, but as of yet those records have not 
been obtained.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  If SSA records have not been obtained 
pursuant to the Board's September 2006 
remand instructions, VBA should contact 
the SSA in order to obtain, if available, 
any and all records pertaining to the 
veteran.  Any such attempt should be 
memorialized in the claims folder.  Any 
SSA records so obtained should be 
associated with the veteran's VA claims 
folder. 

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issues on 
appeal, to include the TDIU claim, if 
appropriate.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



